Citation Nr: 1550822	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 percent for residuals of an injury to the left wrist and forearm.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to November 7, 2012, and in excess of 20 percent thereafter for mild hypertrophic changes, residuals of injury to the left arm and shoulder. 

3.  Entitlement to an initial disability rating in excess of 30 percent prior to January 14, 2010, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He also served in the National Guard from January 8, 1994 to January 31, 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's claim for an increased evaluation of his wrist and forearm disability was denied in an October 1999 rating decision.  The Veteran's claim of service connection for his left arm and shoulder disability was granted in a July 2001 rating decision.  The Veteran was again notified of this decision in April 2007, after which he filed a notice of disagreement.  Although the Veteran did not specifically appeal the rating decision for his left wrist and forearm disability, the Board previously determined that all the left arm disabilities are intertwined and should be reevaluated accordingly.  

The Veteran's claim for PTSD was granted in a September 2006 rating decision.  The RO assigned a 30 percent rating, effective May 24, 2006, and the Veteran appealed the rating assigned.  

In August 2009, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was brought before the Board in June 2001 and again in September 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  The case then returned to the Board, which denied increased ratings for the claimed disabilities in a January 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the case back to the Board in October 2011.

In May 2012, the Board remanded the case for further development, and the case has since been returned to the Board.  

In a June 2013 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective January 14, 2010, and increased the left arm/shoulder rating to 20 percent, also effective November 7, 2012.  The Veteran purported appeal the effective date of the increased rating, but the RO informed the Veteran's attorney that the increased rating issues related to these disabilities are on appeal.  In other words, the Board will consider whether the Veteran is entitled to increased ratings during the entire timeframes on appeal.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his PTSD and left arm/shoulder disability and he has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU has been specifically raised by the Veteran, and as such, it is also considered to be on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in conjunction with this case.

The issues of entitlement to increased ratings for left arm/shoulder and left forearm/wrist disabilities, as well as a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, startle response and, occasional, passive suicidal and homicidal ideations-all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

Prior to January 14, 2010, the Veteran met the criteria for a 50 percent disability rating for PTSD, but at no time during the appeal period have the criteria for a rating in excess of 50 percent been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  This letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been represented by an experienced attorney in this matter who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

In May 2012, VA requested that the Veteran clarify which Vet Center he goes to for treatment.  The Veteran responded with a release for VA to obtain private medical records from Dr. P.  These records have been associated with the claims file.  To date, neither the Veteran nor his representative has provided the name/location of the Vet Center as requested in the May 2012 Board remand.  The Board finds that all reasonable attempts have been made to obtain any outstanding Vet Center treatment records, and any further attempts would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran an appropriate VA examination most recently in November 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the November 2012 VA examination and report; the association of outstanding treatment and SSA records; attempts to obtain Vet Center treatment records, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Factual Background and Analysis

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent, and a rating in excess of 50 percent from November 7, 2012.  

By way of background, the RO awarded service connection in a September 2006 rating decision.  It assigned a 30 percent rating, effective May 24, 2006.  The Veteran appealed the initial rating assigned.  In a January 2011 Board decision, it denied an initial disability rating in excess of 30 percent.  Upon appeal to the Court, the case was remanded to obtain outstanding records (SSA and Vet Center records) that could impact this increased rating claim.  

The Veteran was afforded a VA examinations in July 2006 and January 2010 to determine the severity of his PTSD.  At these examinations the Veteran reported he had intrusive thoughts of the war, and feelings of anger, and depression.  See also e.g., October 2004 VA treatment record.  The Veteran indicated he had suffered from sleep disturbances since he returned home.  The Veteran also reported that he had mild memory loss and problems remembering directions and locations of places while he was working.  See August 2009 Board hearing. 

During the July 2007 VA examination, the Veteran reported being currently employed and having problems with his bosses.  He was looking forward to his retirement.  He reported having a "fairly good" relationship with his spouse of 28 years and two children.  He related that he first experienced PTSD symptoms soon after discharge from service, but only recently began treatment.  He was being treated with medication and advised that it has been helpful.  He endorsed poor sleep, nightmares, intrusive memories, avoidance, hypervigilance, some concentration problems, irritability, passive suicidal ideation (no plan or intent), exaggerated startle response, and no tolerance for crowds.  The Veteran stated that he generally keeps to himself, but is friendly with his brother in law.  He denied having any hobbies or activities that he enjoys.  

The examiner noted that the Veteran's appearance and hygiene were good, and he was pleasant and cooperative.  His affect was flat, his mood was dysphoric, and he was oriented in all spheres.  Thought content and processes were within normal limits, and there was no evidence of delusions, hallucinations, inappropriate behavior, or homicidal ideation.  There was no evidence of gross memory loss or impairment.  Speech was normal.  The examiner indicated the Veteran is able to maintain personal hygiene and could perform his activities of daily living.  The examiner diagnosed PTSD and assigned a GAF of 55, but was unable to determine whether the dysthymic disorder was related to his military service.  The examiner opined that the Veteran's symptoms "fall into the moderate range of severity and occur on a daily basis."  The examiner opined that although the Veteran has reported problems with his bosses and looking forward to retirement, it did not appear that he lost any time from work due to his PTSD symptoms.  Further, the examiner opined that he did not believe his PTSD had any significant impact on his employment functioning.  

In the January 2010 VA examination, he also endorsed some suicidal ideation, but without plan or intent.  He described a history of being short-tempered with his wife, but they are still married.  He is on speaking terms with his children, but he does not see his siblings often.  He indicated he is on good terms with them most of the time.  He has a brother in law with whom he goes out "every now and then."  The Veteran stated that he does not do much but watch television, use the computer, and care after his pets.  He denied a history of violence/assaultiveness.  He denied any problems with substance use. 

The examination revealed normal appearance, appropriate attitude toward the examiner, and unremarkable speech and psychomotor activity.  His affect was noted to be constricted and his mood depressed.  Attention was intact and he was oriented in all spheres.  His thought processes and content were normal, and he denied any delusions or hallucinations.  The examiner found the Veteran to be of average intelligence and understood the outcome of his behavior.  He denied panic attacks, homicidal/suicidal thoughts, obsessive/ritualistic behavior, or episodes of violence.  He exhibited appropriate behavior and hygiene, and has no problems with activities of daily living.  The examiner noted that the Veteran's remote memory was normal, but he had mild impairment of recent and immediate memory.  The Veteran described his symptoms as including: distressing recollections of the event, distressing dreams, acting/feeling as if the traumatic event was recurrent, intense psychological distress and physiological reactivity when exposed to internal or external cues resembling the event, avoidance, inability to recall aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment, and sense of foreshortened future.  He reported difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner indicated that the Veteran's symptoms occurred daily, were moderate, and varied in timeframes.  The Veteran indicated that he is withdrawn and does not like to talk with others.  He avoids crowds if possible.  The examiner diagnosed PTSD and depressive disorder, but noted he was unable to determine whether or not his depressive disorder was secondary to his PTSD.  The examiner opined that the Veteran's "reported concentration difficulties, motivational deficits, intrusive memories, and irritability would most likely lead to reduced reliability and productivity if the [V]eteran were employed."  The examiner assigned a GAF of 54 for his PTSD and a GAF of 55 for his depressive disorder.  

In November 2012, the Veteran was most recently afforded a VA psychiatric examination.  The examiner noted the Veteran's recent VA treatment history showing PTSD, alcohol dependency versus alcohol abuse, and was assigned a GAF of 45 (severe impairment).  This examiner diagnosed PTSD and assigned a GAF of 60.  He indicated that the Veteran had moderate PTSD with moderate social impairment.  The examiner noted that the Veteran is being given the benefit of the doubt as his Minnesota Multiphasic Personality Inventory (MMPI) results were invalid due to exaggeration of symptoms.  The examiner opined that the Veteran's PTSD symptoms are productive of "occupational and social impairment with reduced reliability and productivity."  

During the examination, the Veteran reported being married for 25 years with two children.  He was polite and friendly, and indicated that his wife "tolerates his anger."  He described being proud of his children and enjoys staying home and tending to his lawn.  The Veteran stated he retired in 2009 as a heavy equipment operator after 23 years of work.  He is on Social Security Disability.  He recalled being written up twice because of conflict at work, but was never suspended.  He is on medication for treatment, which has helped his sleep and mood.  He endorsed a history of anger outbursts, homicidal ideas without intent, depression, anxiety, and sleep disturbance.  He has nightmares twice weekly and daily thoughts of Vietnam.  He described a history of increased startle response.  The examiner noted that his symptoms are mild to moderate in nature.  The examiner noted that the Veteran has average intelligence, but produced an invalid/exaggerated MMPI.  He opined that the Veteran's current PTSD rating is appropriate based upon review of the data from the current examination.   

During the timeframe on appeal, the Veteran has had numerous diagnoses-including PTSD, major depressive disorder, alcohol abuse, rule-out agoraphobia, and dysthymia (mild to moderate).  He has reported symptoms including periods of low energy, not being social with others, sleep impairment, supportive wife, road rage, anxiety, hypervigilance, irritability, declining memory, nervousness, and exaggerated startle response.  These records show impaired attention, and failure of abstract thinking, concrete thought processes, difficulty with recall, normal thought content/processes, no suicidal/homicidal ideations, good insight and judgment, but denies auditory or visual hallucinations.  Treatment records at times show heightened symptoms and at other times his symptoms are noted to be improved.  

Upon thorough review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran has more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent, with occasional improvements, throughout the pendency of the applicable appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Moreover, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected psychiatric disorders and those caused by his service-connected PTSD.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

Initially, the Board acknowledges the assigned GAF scores during this period range from 44 to 55, which suggests moderate to serious impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations included anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, exaggerated startle response, loss of interest, occasional passive suicidal and homicidal ideations, and diminished affect.  However, the Veteran did not exhibit regular suicidal or homicidal ideations with intent or plan, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included occasional, passive suicidal ideation, occasional homicidal ideation without intent/plan, depression, and that he tends to keep to himself due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his PTSD of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still has as generally good relationship with his children and a fair relationship with his wife of 28+ years.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of PTSD symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent.   
 
As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran most recently worked as an equipment operator.  Importantly, he reported that he retired from his job of 20+ years, and prior to that, he stated he was looking forward to it.  He endorsed problems with his bosses, but only had a few write-ups, and no lost time due to his PTSD symptoms.  Nevertheless, the most recent VA examiner found that the Veteran's PTSD symptoms cause no more than moderate impact on his employability.  The 2006 examiner opined that the Veteran's PTSD symptoms had no significant impact on his employment, and the 2010 examiner indicated that the Veteran's PTSD symptoms would cause reduced reliability and productivity if he were employed.  The 2012 examiner opined that the Veteran's symptoms were mild to moderate in nature.  The Board finds that these statements from the medical professionals are the most probative evidence as to the issue of occupational impairment due to PTSD symptoms.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran has self-limited his social activities due to his psychiatric symptoms.  He has reported that he prefers to be alone, but also has a good relationship with his two children and brother in law.  His relationship with his wife has endured and it has been described as "fair."  Although the Veteran has certainly experienced problems due to his PTSD symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may limit his social interaction and prefers to spend time alone, the record demonstrates that the Veteran is currently married and has two children.  As such, although the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone, and some could support a lower rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Board finds that the Veteran's deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Here, his symptoms noted during the VA examinations are of a similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.  

The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation.  He has not experienced hallucinations or delusions.  He has exhibited some concentration and memory problems, but his thought processes and communication have been overall logical and coherent.  He has not exhibited inappropriate behavior and his personal hygiene has been appropriate.  He has had some social impairment, but he continues to participate in his family life at home.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted during January 2010 examination, there has been consistent treatment for his symptoms with only temporary periods of improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal.

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his PTSD for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the severity, frequency, and duration of the symptoms he experiences.  Specifically, the Veteran primarily reports anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, startle response and, occasional, passive suicidal and homicidal ideations.  The current 50 percent rating under Diagnostic Code 9411 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for ischemic heart disease, hypertension, disabilities of the left upper extremity (arm, shoulder, wrist, and forearm), diabetes mellitus, and malaria.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of these individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

For the entire appeal period, a 50 percent rating, but no higher, is warranted for PTSD.


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claim for his left arm/shoulder and left wrist/forearm disabilities.  

The Veteran's most recent VA examination of the left upper extremity was performed in November 2012.  In a June 2015 communication, the Veteran's representative argued that the November 2012 was inadequate for rating purposes as it failed to discuss "marked contradictory results compared the previous examination report" relating to range of motion in the left upper extremity.  The representative also argues that there is evidence of greater degeneration in the left upper extremity versus the left upper extremity.   

The representative further argues that the Veteran contends he now has muscle and nerve problems in the left upper extremity.  Essentially, she is asserting that the Veteran's left upper extremity symptoms have worsened since the 2012 examination.  She further specifically contends the Veteran is unemployable due to his service-connected disabilities.  

When a Veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote regarding the disabilities of the left upper extremity and a new examination is warranted.

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected left shoulder/arm and left wrist/forearm.  

The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.   

The examiner is asked to determine whether the Veteran has any neurological and/or muscular symptoms associated with his service-connected disabilities of the left upper extremity.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of functional impairment associated with the left upper extremity disabilities.   

The supporting rationale for all opinions expressed must be provided.

3.  The AOJ should perform any additional development deemed necessary.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


